*713On Rehearing.
Appellee’s petition for modification and extension of opinion herein insists that this court on the cross-appeal should, in reversing the judgment of the circuit court, have directed the entering in that court of a judgment in its behalf against appellant for $48,000, instead of the amount named in the opinion. We have concluded to adhere to the conclusion expressed in the opinion. Appellee’s contention on this point is based on the amount realized for the stock of Simonson, Whiteson & Co., after its purchase by Henry Stern under the fraudulent arrangement with them. This is not a fair criterion, as the sum thus realized for the goods was obtained by disposing of them in the usual course of trade, and by making such additions to the stock as would enable them to be sold to the best advantage. A fairer basis of valuation was that adopted by the opinion which fixed the value as of the date of sale at what the stock and fixtures, in view of their condition at that time, should reasonably be expected to bring at a forced sale, such as was ordered. The valuation thus made should stand, as we have not been convinced by anything said in the petition that it was not approximately correct.
It is further insisted by appellee that the affirmance of the judgment on the original appeal entitled it under section 764, Civ. Code Prac., to 10 per cent, damages on the amount thereof. In this we concur. The section, supra, seems to give damages upon an affirmance, as a matter of right in money judgments to the extent that they have been superseded for the purpose of appeal. On this appeal, prosecuted by appellant, Comingor, the judgment of the circuit court which he superseded was affirmed. The effect of *714•which was that the judgment was proper as far as it went. The appeal and supersedeas prevented appellee from taking out. an-execution on the judgment pending the appeal. The affirmance of that judgment in view of its having been superseded entitled appellee to 10 per cent, damages upon the amount thereof, and the right to such damages is not affected by the additional or increased amount to which appellees will be entitled upon the return of the case to the lower court by reason of the reversal of the same judgment upon their cross-appeal.
The case of O’Connor v. Henderson Bridge Company, 95 Ky. 633, 16 Ky. Law Rep. 244, 27 S. W. 251, 983, and Henderson Bridge-Company v. O’Connor & McCulloch, Id., is in point. O’Connor and McCulloch were original appellants and the Henderson Bridge Company cross-appellant. In response to the petition for rehearing, filed by the Henderson Bridge Company, the court said: “Section 757, Civ. Code Prac., as amended March 24, 1888, provided: ‘When a party recovers .judgment for only part of the demand or property he sued for, the enforcement of such judgment shall not prevent him from prosecuting an appeal therefrom as to so much of the demand or property sued for that he did not recover.’ ” So that the contractors were entitled to an execution upon the judgment of the lower court for $61,536.55 at the same time prosecuting an appeal therefrom as to so much of the demand sued for that they did not recover, but the company prevented them obtaining an execution and thereby collecting the amount of the judgment by a separate appeal and execution of the supersedeas bond, whereby it covenanted to pay to the contractors, appellees, all costs and damages adjudged against appellants on that appeal, and also *715satisfy the judgment appealed from, if affirmed. The decision of this court was that on the appeal of the contractors they did not recover all the demand sued for they are entitled to, and that the judgment pro tanto be reversed. But upon the appeal of. the company the judgment had to he necessarily affirmed, because it was not erroneous to its prejudice. And, as a consequence, under section 764, 10 per cent, damages on amount of the judgment superseded had to be awarded.
The petition of appellee as to the claim for 10 per cent, damages is sustained, and the damages allowed. In other respects it is overruled.